                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

YOONJONG FAUBUS                                                              PLAINTIFF

v.                          CASE NO. 4:18-CV-00678 BSM

NANCY A. BERRYHILL,
Acting Commissioner of Social Security                                      DEFENDANT

                                         ORDER

       After de novo review of the entire record, including Yoonjong Faubus’s objections,

United States Magistrate Judge J. Thomas Ray’s recommended disposition [Doc. No. 9] is

adopted, the Commissioner’s decision is affirmed, and this case is dismissed with prejudice.

       IT IS SO ORDERED this 17th day of June 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
